DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-9 are pending.
Claims 1-9 are rejected.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 20, 2020 was considered by the examiner.

Response to Amendment
Specification
The objection to the disclosure is withdrawn due to the amendments to
the specification, filed December 30, 2020.

Response to Arguments
Applicant's arguments filed December 30, 2020 have been fully considered but they are not persuasive. 

The mercaptoethanol and epoxy chloropropane of Cao et al. are used to make the compound having the claimed formula (I), which is the same method used by applicants to make their compound having the claimed formula (I) (see instant paragraph 0015).  Both Cao et al. and the applicants react the compound having the claimed formula (I) with an alkali metal hydroxide to obtain a polyol compound, which is expected to be a compound having the claimed formula 3.   Limiting the iron content in the reactants used to make the compound having the claimed formula (I) will inherently limit the iron content in the formula (I) compound.  Having the knowledge that limiting the iron content in a raw material used in the preparation of a polythiol led to a reduction in the color of the polythiol would have prompted the skilled artisan to limit the content of 
Contrary to applicants arguments Cao prepares their polyol the same way that applicants do, i.e, reacting a compound having the claimed formula (I) with an alkali metal hydroxide (see instant paragraphs 0015 and 0020 and page 3, lines 13-15).
Contrary to the applicants arguments the sodium hydroxide of Cao et al. performs the same function as the sodium sulfide of Kawaguchi et al., i.e., as a reactant with the compound of formula (I) to obtain a polyol, which the skilled artisan would reasonably expect to be the compounds having the claimed formula 2 (when sodium sulfide is the reactant) or formula 3 (when sodium hydroxide is the reactant).  Both Cao et al. and Kawaguchi et al. react 2-mercaptoethanol with epichlorohydrin (epoxy chloropropane) to obtain a compound having the claimed formula (I), which is reacted with an alkali compound in solution (sodium hydroxide in the examples of Cao et al. and sodium sulfide in Kawaguchi et al.) to obtain a polyol having either the claimed formula 2 or 3).  
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (CN 107311898 A, machine generated English translation pages 1-8) alone or in view of Kawaguchi et al. (US 9,605,105 B2), for the reasons given in the previous office action dated October 6, 2020.

Claims 1, 4, 5, 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (CN 107311898 A, machine generated English translation pages 1-8) alone or in view of Dong-Gyu Jang (KR 10-2012-0058635).
Cao et al. disclose a method for producing a polythiol compound comprising reacting mercaptoethanol and an epoxy chloropropane in alkaline solution to obtain a polyol (the compound having the claimed formula 1 is inherently prepared from reaction of the mercaptoethanol with the epoxy chloropropane and the polyol having the claimed formula 3 is inherently prepared by reacting the compound having the claimed formula 1 with an alkali metal hydroxide in solution); the polyol having the claimed formula 3 is reacted with a thiourea to obtain an isothiuronium salt; the isothiuronium salt is hydrolyzed, the polythiol salt is inherently obtained and converted with an acid to obtain the polythiol (see entire disclosure, in particular the abstract on page 1; the Preferred Embodiment section on pages 3-5; and the claims on pages 7 and 8).  The alkaline solution preferably includes alkali metal hydroxides (see paragraph 3 on page 4).  The polythiol is used to prepare an optical resin by reaction with a polyiso(thio)cyanate compound (see Background technology section on page 2).  The polythiol of Cao et al. has a b* value of 1.6 or less, since Cao et al. disclose that their method allows one to 
Cao et al. differ from the instant invention in that Cao et al. do not expressly disclose limiting the iron content in the alkali metal compound to 100 ppm or less on a mass basis.  However, Cao et al. do disclose limiting the iron content in the raw material to less than 10 ppm in order to obtain polyol with reduced chroma so as to prepare an optical resin lens material having excellent quality (see for instance the abstract, lines 13-25 of the text on page 3, paragraph 5 on page 5).
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to control the iron content in the alkali metal compound to 100 ppm or less on a mass basis with a reasonable expectation of success, since Cao et al. do disclose limiting the iron content in the raw material to less than 10 ppm will allow one to obtain a polyol with reduced chroma.  The skilled artisan would have further been motivated to do so in order to prepare an optical resin lens material having excellent quality.  
Cao et al. differ from the instant claim 9 in that Cao et al. do not expressly disclose wherein the spectacle lens substrate has a YI value of 1.92 or less. However, the method of Cao et al. allows one to obtain an optical resin that is colorless and transparent (see Examples 1-5) and Cao et al. disclose that their method allows one to obtain a polythiol having a chroma value ranging from 5Hazen to 15Hazen (see paragraph 5 on page 5). 
Jang (KR 10-2012-0058635) disclose a process for the preparation of a polythiol compound for an optical lens (see entire disclosure).  Jang shows that polythiols having 
One having ordinary skill in the art before the effective filing date of the claimed invention would  have reasonably expected that the optical lens produced from the polythiol of Cao et al. would have a YI value of 1.92 or less, since Jang shows that polythiols having a APHA, i.e., Hazen color, within the range of 5-15 would be expected to produce an optical lens having a YI value of 1.92 or less

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639.  The examiner can normally be reached on M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.